DETAILED CORRESPONDENCE
Claims 1-7, 9, 11-18, 20, 22-23 and 25 are pending, with Claims 8, 10, 19, 21 and 24 cancelled. 

Response to Arguments
Applicant argues the 102/103 rejection, on pages 8-9, in view of Kakimi et al., (US 6432089), or in view of Walters (US 4180069), stating that the prior arts allegedly don’t teach “the claimed angle that is smaller when the plunger is under operating pressure than when the plunger is not under pressure”. The examiner has fully considered applicant’s argument, and while the newly amended claim 1 now recites the angle being smaller when the plunger is under operating pressure than when the plunger is not under pressure, the newly included limitations change the scope of the claims. Therefore an updated prior art search was undertaken, and additional prior art has been found which rejects the limitations. See rejected claims below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 12-18, 20, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al., (US 2005/0182371).
Regarding Claim 1, Wagner teaches a plunger (seen in Fig. 3A, (56)), comprising: 
a support ring comprising a first conical cap (Fig. 4A, annotated below, (56*)); 

    PNG
    media_image1.png
    264
    284
    media_image1.png
    Greyscale

a cover (Fig. 4A, (70)) disposed over and coupled to the support ring (as seen in annotated Fig. 4A), wherein the cover comprises a second conical cap (70); and 
an air cavity (Fig. 4A, annotated below, (70*)) defined between the first conical cap (56*) and the second conical cap (70), the air cavity (70*) defining a predetermined compliance volume (illustrated between Fig. 4A and Fig. 4B, wherein (70*) is a predetermined compliance volume in which deformation occurs) such that when the plunger (56) undergoes injection pressurization (seen in Fig. 4B), the cover (70) deforms and flexes into the compliance volume (seen in the position of (70) in Fig. 4A before pressurization, and Fig. 4B after pressurization), wherein a distal portion of the first conical cap (56*) forms an angle with a proximal portion of the second conical cap (70), and wherein, due to the deforming and flexing of the cover (70), the angle between the distal portion of the first conical cap and the proximal portion of the 

    PNG
    media_image2.png
    268
    164
    media_image2.png
    Greyscale


Regarding Claim 2, Wagner teaches the plunger of claim 1, further comprising a third conical cap (Fig. 4A, (62)) disposed over a distal surface of the cover (Fig. 4A, (70)).

Regarding Claim 3, Wagner teaches the plunger of claim 2, wherein the third conical cap (Fig. 4A, (62)) comprises an overmold element (seen in Fig. 4A and Fig. 4B).

Regarding Claim 4, Wagner teaches the plunger of claim 1, wherein the cover (Fig. 4A, (70)) further comprises first and second annular ribs (Fig. 4A, (72)) on an outer cylindrical sidewall (seen in Fig. 4A and Fig. 4B).

Claim 5, Wagner teaches the plunger of claim 1, wherein the cover further comprises: an outer cylindrical sidewall having at least one annular rib (Fig. 4A, (72)); and 
an inner flange (Fig. 4A, annotated below, (70*)) to engage an annular groove (Fig. 4B, annotated below, (56g*)) on the support ring (Fig. 3C, (56)) between a shoulder and the first conical cap (seen in annotated Fig. 4B below).

    PNG
    media_image3.png
    264
    264
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    265
    285
    media_image4.png
    Greyscale


Regarding Claim 6, Wagner teaches the plunger of claim 1, wherein the first conical cap (Fig. 4A, annotated below, (56*)) defines an included apex angle greater than about 90o (seen in Fig. 4B, annotated below, wherein the angle (A*) on the apex is obviously greater than 90 degrees).

    PNG
    media_image1.png
    264
    284
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    815
    549
    media_image5.png
    Greyscale


Regarding Claim 7, Wagner teaches the plunger of claim 6, wherein the first conical cap of the support ring (Fig. 4A, annotated, (56*)) defines an included apex angle greater than about 90o and less than about 120o (seen in annotated Fig. 4B above, wherein the apex angle (A*) is obviously greater than 90 degrees, but less than about 120 degrees).

Regarding Claim 9, Wagner teaches the plunger of claim 1, wherein the angle defined between the first conical cap of the support ring (Fig. 4A, annotated, (56*)) and the second conical cap of the cover (Fig. 4A, (70)) is greater than 0o and less than about 30o (seen in Fig. 4A, annotated below, wherein (70a*) is obviously greater than 0 degrees, and less than about 30 degrees). 

    PNG
    media_image2.png
    268
    164
    media_image2.png
    Greyscale


Regarding Claim 12, Wagner teaches a syringe (seen in Fig. 3A), comprising: 
a barrel (Fig. 3A, ((58)) defining an inner wall; and 
a plunger(Fig. 3A, (56)) located within the inner wall of the barrel (58), the plunger (56) comprising: a support ring comprising a first conical cap (Fig. 4A, annotated below, (56*)); 

    PNG
    media_image1.png
    264
    284
    media_image1.png
    Greyscale

a cover Fig. 4A, (70)) disposed over and coupled to the support ring (Fig. 4A, annotated, (56*)), wherein the cover comprises a second conical cap (Fig. 4A, (70)); and 
an air cavity (Fig. 4A, annotated above, (70*)) defined between the first conical cap and the second conical cap (seen in Fig. 4A, annotated above), the air cavity (Fig. 4A, annotated, 

Regarding Claim 13, Wagner teaches the syringe of claim 12, wherein the plunger comprises a third conical cap (Fig. 4A, (62)) disposed over a distal surface of the cover (Fig. 4A, (70)).

Regarding Claim 14, Wagner teaches the syringe of claim 13, wherein the third conical cap (Fig. 4A, (62)) comprises an overmold element (seen in Fig. 4A and Fig. 4B).

Regarding Claim 15, Wagner teaches the syringe of claim 12, wherein the cover (Fig. 4A, (70)) further comprises first and second annular ribs (Fig. 4A, (72)) on an outer cylindrical 

Regarding Claim 16, Wagner teaches the syringe of claim 12, wherein the cover further comprises: an outer cylindrical sidewall having at least one annular rib (Fig. 4A, (72)); and 
an inner flange (Fig. 4A, annotated below, (70*)) to engage an annular groove (Fig. 4B, annotated below, (56g*)) on the support ring (Fig. 3C, (56)) between a shoulder and the first conical cap (seen in annotated Fig. 4B below).

    PNG
    media_image3.png
    264
    264
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    265
    285
    media_image4.png
    Greyscale


Regarding Claim 17, Wagner teaches the syringe of claim 12, wherein the first conical cap (Fig. 4A, annotated below, (56*)) defines an included apex angle greater than about 90o (seen in Fig. 4B, annotated below, wherein the angle (A*) on the apex is obviously greater than 90 degrees).

Claim 18, Wagner teaches the syringe of claim 17, wherein the first conical cap of the support ring (Fig. 4A, annotated, (56*)) defines an included apex angle greater than about 90o and less than about 120o (seen in annotated Fig. 4B above, wherein the apex angle (A*) is obviously greater than 90 degrees, but less than about 120 degrees).

Regarding Claim 20, Wagner teaches the syringe of claim 12, wherein the angle defined between the first conical cap of the support ring (Fig. 4A, annotated, (56*)) and the second conical cap of the cover (Fig. 4A, (70)) is greater than 0o and less than about 30o (seen in Fig. 4A, annotated below, wherein (70a*) is obviously greater than 0 degrees, and less than about 30 degrees). 

    PNG
    media_image2.png
    268
    164
    media_image2.png
    Greyscale


Regarding Claim 23, Wagner teaches a method of making a plunger (Fig. 3A, (56)), the method comprising: 
providing a support ring, the support ring comprising a first conical cap (Fig. 4A, annotated, (56*)) having a first apex angle, a shoulder, and an annular groove (Fig. 4B, annotated below, (56g*)) between the shoulder and the first conical cap (56*); 

    PNG
    media_image1.png
    264
    284
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    265
    285
    media_image4.png
    Greyscale

attaching a cover (Fig. 4A, (70)) to the support ring (56*), the cover (70) comprising a second conical cap (70) having a second apex angle, a cylindrical sidewall (Fig. 4A, wherein (70) has a cylindrical sidewall), and a flange (Fig. 4A, annotated below, (70*)) to engage the annular groove (56g*) of the support ring; and 

    PNG
    media_image3.png
    264
    264
    media_image3.png
    Greyscale

defining an air cavity (Fig. 4A, annotated, (70*)) between the first conical cap and the second conical cap based on a difference between the first apex angle and the second apex angle (seen in Fig. 4A above), the air cavity (70*) defining a predetermined compliance volume 

    PNG
    media_image2.png
    268
    164
    media_image2.png
    Greyscale


Regarding Claim 25, Wagner teaches the method of claim 23, further comprising attaching a third conical cap (Fig. 4A, (62)) to a distal portion of the second conical cap (Fig. 4A, (70)) of the cover, wherein the third conical cap (62) comprises an overmolded element (seen in Fig. 4A and Fig. 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., (US 2005/0182371).
Regarding Claim 11, Wagner teaches the plunger of claim 1, having a predetermined volume of the air cavity (Fig. 4A, annotated, (70*)).

    PNG
    media_image1.png
    264
    284
    media_image1.png
    Greyscale

While Wagner teaches an air cavity, the limitation “a predetermined volume of the air cavity is selected in a range between 0.1 mL and 10 mL” is a result effective variable, as the provided disclosure merely describes the range as preferable. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the air cavity of
a predetermined volume of the air cavity is selected in a range between 0.1 mL and 10 mL”, for the purpose of increasing the fluid chamber volume (Wagner [0034]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 22, Kakimi teaches the syringe of claim 12.
While Wagner teaches an air cavity, the limitation “a predetermined volume of the air cavity is selected in a range between 0.1 mL and 10 mL” is a result effective variable, as the provided disclosure merely describes the range as preferable. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the air cavity of
Wagner, to be “a predetermined volume of the air cavity is selected in a range between 0.1 mL and 10 mL”, for the purpose of increasing the fluid chamber volume (Wagner [0034]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/N.H./Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783